     Case: 1:19-cr-00277 Document #: 94 Filed: 04/19/21 Page 1 of 4 PageID #:613




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )       No. 19 CR 277
               v.                              )
                                               )       Judge Edmond E. Chang
CONCEPCION MALINEK                             )

                           PRELIMINARY ORDER OF FORFEITURE

       This cause comes before the Court on motion of the United States for entry of a preliminary

order of forfeiture as to specific property pursuant to the provisions of Title 18, United States Code,

Sections 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, and the Court being fully informed

hereby finds as follows:

       (a)     On October 2, 2019, a superseding indictment was returned charging

CONCEPCION MALINEK, in Counts One through Ten with knowingly providing and obtaining

the labor and services of a person, by means of: (i) serious harm and threats of serious harm to that

person or another person; (ii) abuse and threatened abuse of the law and legal process; and (iii) a

scheme, plan, and pattern intended to cause the person to believe that, if that person did not perform

such labor and services, that person or another person would suffer serious harm, in violation of

18 U.S.C. §§ 1589(a)(2), (a)(3) and (a)(4). The superseding indictment sought forfeiture to the

United States of certain property pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

On July 15, 2020, a bill of particulars was filed seeking forfeiture of certain property pursuant to

the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (b)     The superseding indictment and bill of particulars sought forfeiture to the United

States of specific property, namely:

               1.      funds in the amount of $3,549 in United States currency; and
    Case: 1:19-cr-00277 Document #: 94 Filed: 04/19/21 Page 2 of 4 PageID #:614




               2.      the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                       Cicero property”), and legally described as:

               THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
               4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
               SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
               THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
               RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
               COUNTY, ILLINOIS.

               Permanent Real Estate Index Number: 16-33-104-051-0000,

pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (c)     On July 31, 2020, pursuant to Fed. R. Crim. P. 11, defendant CONCEPCION

MALINEK entered a voluntary plea of guilty to Count Ten of the superseding indictment, thereby

making the property named in the superseding indictment and bill of particulars subject to

forfeiture pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), which states in part:

               (d)     The court, in imposing sentence on any person convicted of a violation of
                       this chapter, shall order, in addition to any other sentence imposed and
                       irrespective of any provision of State law, that such person shall forfeit to
                       the United States –

                       (1) such person’s interest in any property, real or personal, that was involved
                       in, used, or intended to be used to commit or to facilitate the commission of
                       such violation, and any property traceable to such property; and

                       (2) any property, real or personal, constituting or derived from, any
                       proceeds that such person obtained, directly or indirectly, as a result of such
                       violation, or any property traceable to such property.

       (d)     Because of the defendant’s conviction of the above violation, the foregoing

property is subject to forfeiture pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       (e)     Accordingly, this Court orders that a preliminary order of forfeiture be entered

against defendant CONCEPCION MALINEK as to the foregoing property.                   Pursuant to 18




                                                 2
     Case: 1:19-cr-00277 Document #: 94 Filed: 04/19/21 Page 3 of 4 PageID #:615




U.S.C. §§ 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, all right, title, and interest of the

defendant in:

                (1)    funds in the amount of $3,549 in United States currency; and

                (2)    the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                Cicero property”), and legally described as:

                THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
                4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
                SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
                THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
                RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
                COUNTY, ILLINOIS.

                Permanent Real Estate Index Number: 16-33-104-051-0000,

shall be forfeited to the United States for disposition according to law.

       (f)      Pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), and Fed. R. Crim. P. 32.2, the

United States requests that the terms and conditions of this preliminary order of forfeiture be made

part of the sentence imposed against the defendant and recited in any judgment and commitment

order entered in the case.   In accordance with Rule 32.2(b)(4)(A), at sentencing – or at any time

before sentencing if the defendant consents – the preliminary order of forfeiture will become final

as to the defendant.   Pursuant to Rule 32.2(c), if a third party files a petition asserting an interest

in the property to be forfeited, this Court must hold a hearing to determine his rights.      Pursuant

to 21 U.S.C. § 853(n)(2), as incorporated by 28 U.S.C. § 2461(c), third parties have 30 days from

the publication of notice or receipt of notice, whichever is earlier, to file a petition.          The

preliminary order of forfeiture will remain preliminary as to third parties until such an ancillary

proceeding, if required, can be conducted under Rule 32.2(c). After disposition of all third party

interests, this Court shall, upon the government’s motion if appropriate, enter a final order of



                                                   3
     Case: 1:19-cr-00277 Document #: 94 Filed: 04/19/21 Page 4 of 4 PageID #:616




forfeiture for the property that is the subject of this preliminary order of forfeiture, thereby vesting

clear title in the United States of America.

       (g)      Pursuant to 21 U.S.C. § 853(g), as incorporated by 28 U.S.C. § 2461(c), and Fed.

R. Crim. P. 32.2, the foregoing property of this order shall upon entry of this preliminary order of

forfeiture be seized by the United States Marshals Service.

       (h)     This Court shall retain jurisdiction to take such additional action and enter such

further orders as may be necessary to implement and enforce this preliminary forfeiture order.




                                                       EDMOND E. CHANG
                                                       United States District Judge


DATED: April 19, 2021




                                                   4
